

116 S3916 IS: American Workforce Development Act
U.S. Senate
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3916IN THE SENATE OF THE UNITED STATESJune 8, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the exclusion for educational assistance programs.1.Short titleThis Act may be cited as the American Workforce Development Act.2.Increase in exclusion for educational assistance programs(a)In generalParagraph (2) of section 127(a) of the Internal Revenue Code of 1986 is amended by striking $5,250 each place it appears in the text and the heading and inserting $11,500.(b)Inflation adjustmentSection 127(c) of such Code is amended by adding at the end the following new paragraph:(8)Inflation adjustment(A)In generalIn the case of any calendar year after 2019, each dollar amount in subsection (a)(2) shall be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins by substituting calendar year 2017 for calendar year 2016 in subparagraph (A)(ii) thereof.(B)RoundingIf any increase determined under subparagraph (A) is not a multiple of $50, such increase shall be rounded to the next lowest multiple of $50..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.